J -A17006-19
                                2019 PA Super 225

  COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

               v.


  ROBERT WILLIAMS

                    Appellant              :   No. 3880 EDA 2017
          Appeal from the Judgment of Sentence November 6, 2017
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0011614-2007
  COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

               v.


  ROBERT WILLIAMS

                    Appellant              :   No. 2242 EDA 2018
            Appeal from the PCRA Order Entered June 25, 2018
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0011614-2007

BEFORE: PANELLA, P.J., OLSON, J., and FORD ELLIOTT, P.J.E.
CONCURRING STATEMENT BY OLSON, J.:                     FILED JULY 24, 2019
      I join the learned Majority's opinion in its entirety.    I believe it is

important, however, to make one observation. Although we need not address

the rulings regarding the recusal motions, it is worth repeating Justice Baer's

words in light of the facts and circumstances of this case. "[E]ven in those
instances where a jurist can impartially consider a case, the judge must also

consider whether his or her continued involvement creates an appearance of
J -A17006-19



impropriety and/or would tend to undermine public confidence    in   the

judiciary." Commonwealth v. Williams, 188 A.3d 382 (Pa. 2018) (J. Baer,
Dissenting Statement), quoting Commonwealth v. White, 910 A.2d 648,
657 (Pa. 2006) (quotations omitted).




                                   -2